FRANK, Circuit Judge
(dissenting).
This case was tried in May 1945, while World War II was still in progress. It has often been held that, when a trial occurs during a war, it is highly prejudicial error for a prosecutor to make irrelevant references thereto.1 I discussed the cases so holding in my dissenting opinion in United States v. Antonelli Fireworks, 2 Cir., 155 F.2d 631, 642, and shall not here repeat in detail what I there said.
The evidence of guilt in the instant case is far weaker than in Antonelli. For here the trial judge, in explaining why he granted bail said: “It was merely a circumstantial case. I rather thought the jury mould acquit. I think I expressed my idea at the time that it was not the strongest case in the world and I wouldn’t have been surprised had the jury acquitted,”2 In Kotteakos v. United States, 66 S.Ct. 1239, 1241, the Supreme Court said that, in determining whether an error is prejudicial, consideration must be given to whether “the evidence * * * is evenly balanced or one-sided,” and whether one can say “with fair assurance, after pondering all that happened without stripping the erroneous action from the whole, that the judgment was not substantially swayed by the error,” since the “inquiry cannot be merely whether there was enough to support the result, apart from the phase affected by the error.” The remarks of the trial judge, quoted above, show that here the evidence as to guilt was far from one-sided. In Glasser v. United States, 315 U.S. 60, 67, 62 S.Ct. 457, 463, 86 L.Ed. 680, the Court, speaking of a case “where the scales of justice” are “delicately poised between guilt and innocence,” said, “Then error, which under some circumstances would not be ground for reversal, cannot be brushed aside as immaterial since there is a real chance that it may have provided the slight impetus which swung the scales towards guilt.” See also Bihn v. United States, 66 S.Ct. 1172; Bollenbach v. United States, 326 U.S. 607, 66 S.Ct. 402; Bruno v. United States, 308 U.S. 287, 293, 60 S.Ct. 198, 81 L.Ed. 257; Berger v. United States, 295 U.S. 78, 84-89, 55 S.Ct. 629, 79 L.Ed. 13143
In the Antonelli case, the prosecutor mentioned the war only once. Here, five separate times at intervals during his summation, the prosecutor referred to it. Since my colleagues describe but two of those instances, I shall quote all of them:
(1) “I am talking about lies, prewar and postwar varieties, and with the Lichts, there is no change because of the war
(2) Referring to Bernard Licht, he said, “Although it has nothing to do with this case, I think he lied in putting in his answers on his questionnaire * * *” (i. e., his draft questionnaire).
(3) He referred to the two younger defendants as “the young boys, who in 1941 were 28 and 26 respectively * * * ” thus directing attention to the fact that they were within the draft age hut were exempted from military service.4
*462(4) Referring to the “real burglars,” he said that “there is about as much chance of them showing up as the Japanese have of winning the war * * *”
(5) “A lot has gone on since December 1941.5 It is unfortunate to see a father and son on trial. I do not think you will waste any crocodile tears over the fact that in this particular case we have a father and two sons on trial. A lot more tragic and horrible things have happened * *
With respect to the fifth item, my colleagues say that this remark was perhaps justified because it was intended to counteract the appeal of defense counsel not to break up the family of the accused by sending all the male members of that family to jail. To that suggested justification there are, I think, two answers: (1) The trial judge himself, when he came to sentence the defendants, thought the appeal, not thus to break up the family, was entirely proper, for, noting the jury’s recommendation for leniency as to Harry Licht, he said, “I got the impression during the trial that Harry Licht did what the ordinary father would do, kept his boys in business and helped them along * * * What makes this situation more difficult is that all the members of one family are up for sentence * * * I don’t want to destroy a family more than necessary.” (2) In any event, in seeking to counteract the appeal of defense counsel not to put all the defendants in jail, the prosecutor, while he might properly have said that, if they were guilty, they deserved to be jailed, was not justified, I think, in referring to the irrelevant fact that the war had broken up families.
The government in its brief urges that defense counsel, in objecting to this remark on the ground that it “dragged in the war,” had himself “focussed the jury’s attention on the contrast between the lot of the defendants and that of families bereaved by the war.” But, as courts have frequently observed, when a prosecutor indulges in improper remarks, he puts a defendant’s lawyer in this dilemma: If the lawyer does not object, the remark may be exceedingly prejudicial; if he does object, he may make matters worse.6 For that reason, it has been held that such an. illegitimate reference to a war in progress is not curable by the judge’s admonition to disregard it. See, e.g., People v. Levan, 295 N.Y. 26, 64 N.E.2d 341, 346, where the trial judge had given such an instruction, but the Court of Appeals said: “The virus thus implanted in the minds of the jury is not so easily extracted.” Cf. Latham v. United States, 5 Cir., 226 F. 420, 425, L.R.A.1916D, 1118; Pharr v. United States, 6 Cir., 48 F.2d 767, 770, 771; Towbin v. United States, 10 Cir., 93 F.2d 861, 868; Volkmor v. United States, 6 Cir., 13 F.2d 594, 595; Skuy v. United States, 8 Cir., 261 F. 316, 319, 320; Robinson v. United States, 8 Cir., 32 F.2d 505, 508, 66 A.L.R. 468; Maytag v. Cummins, 8 Cir., 260 F. 74, 82, 16 A.L.R. 712; Frisby v. United States, 35 App.D.C. 513, 520; Vaughan v. Magee, 3 Cir., 218 F. 630, 631, 632; James Stewart & Co. v. Newby, 4 Cir., 266. F. 287, 295, 296; Beck v. Wings Field, Inc., 3 Cir., 122 F.2d 114, 117; Pierce v. United States, 6 Cir., 86 F.2d 949, 952, 953; People v. Fielding, 158 N.Y. 542, 53 N.E. 497, 46 L.R.A. 641, 70 Am.St.Rep. 495; People v. White, 365 Ill. 499, 6 N.E.2d 1015, 1021; Lickliter v. Commonwealth, 249 Ky. 95, 60 S.W.2d 355, 357; Cassemus v. State, 16 Ala.App. 61, 75 So. 267, 268; cf. Waldron v. Waldron, 156 U.S. 361, 383, 384, 15 S.Ct. 383, 39 L.Ed. 453; Throckmorton v. Holt, 180 U.S. 552, 567, 21 S.Ct. 474, 45 L.Ed. 663; Lockhart v. United States, 9 Cir., 35 F.2d 905, 907; Middleton v. United States, 8 Cir., 49 F.2d 538, 540.
The court instructed the jury to disregard the second item above quoted. He did so on the sole ground that the evidence concerning Bernard Licht’s questionnaire had been excluded. Since, however, *463the judge said nothing as to the impropriety of the implied reference to the war, this instruction could not undo the harm caused by the other references thereto. Even if no single one of them would have been reversible error, 1 think the cumulative effect of this repetitious “dragging in of the war,” with what seems to have been the deliberate purpose of arousing the jury’s prejudice,7 requires a new trial.8
My reasons for so thinking are stated at length in my dissenting opinion in the Antonelli case; those reasons I believe have been essentially confirmed by the subsequent Supreme Court decisions in Bihn v. United States, supra, and Kot-teakos v. United States, supra.

 See, e.g., Viereck v. United States, 318 U.S. 236, 247-248, 63 S.Ct. 561, 87 L.Ed. 734; Hall v. United States, 4 Cir., 256 F. 748, 752; August v. United States, 8 Cir., 257 F. 388, 393; Elmer v. United States, 8 Cir., 260 F. 646, 649; People v. Esposito, 224 N.Y. 370, 373, 121 N.E. 344; People v. Levan, 295 N.Y. 26, 35, 64 N.E.2d 341.


 Emphasis added.


 This court was reversed in five oí the cases I have just cited; i.e., Kotteakos, Bihn, Bollenbach, Bruno and Berger.


 In People v. Esposito, 1918, 224 N.Y. 370, 373, 374, 121 N.E. 344, 345, the district attorney on cross-examination attempted to show that the defendant had claimed exemption because he was a resident alien, “But it failed to elicit the information which the district attorney desired. * * * Nevertheless, in summing up he said: ‘Why did he not answer about the draft questions when he was on the stand, when shown papers in regard to the draft?’” The Court of Appeals .said, “There was no suggestion that the defendant attempted by unlawful means to secure exemption or that he acted otherwise than in accordance with the privilege conferred by law upon resident aliens to secure exemption from selective service. Nevertheless it very well might be that some jury*462man would be prejudiced against an alien, who, enjoying the privileges of this country, was still unwilling to serve it. The evidence which it was attempted to elicit was utterly incompetent, and the proceeding of the district attorney could have had for its purpose no other than to appeal to the prejudices of such a juryman.”


 The date of the Pearl Harbor attack.


 Cf. State v. Accardo, 129 La. 666, 56 So. 631, 632.


 See note 4 supra.


 Since defense counsel in his summation had suggested that there liad been suspicious delay, since 1941, in prosecuting the «ase, I disregard, as responsive to thoSe •comments, the following remarks of the prosecutor: “Since 1941, the F. B. I. have been busy with a lot of things besides bankruptcy cases * * * It is merely due to the war period, nothing more or less * * *”